Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Zack Conrad on 01/25/21.
4.	The application has been amended as follows: 

1. 	An apparatus, comprising: 
a rotary fixture including a coolant inlet and a coolant outlet, wherein the rotary fixture is configured to rotate at a frequency between about 100 RPM and 1800 RPM; and 
a plurality of wedge-shaped neutron-producing segments forming a circular surface, 
each neutron-producing segment of the plurality of neutron-producing segments removably coupled to the rotary fixture, 
each neutron-producing segment of the plurality of neutron-producing segments comprising: 
a substrate having a coolant channel circuit comprising a plurality of radially-oriented linear channels and a periphery region at an outer circumferential edge of the substrate defined therein, the coolant channel circuit in fluid communication with the coolant inlet and the coolant outlet, wherein the coolant channel circuit is arranged to facilitate coolant to flow radially outward through the channels into the periphery region and from the periphery region radially inward through the channels to the coolant outlet; and 
a solid neutron source layer, disposed on a surface of the substrate.  

8. 	The apparatus of claim 1, wherein the channels are micro-channels having a cross-sectional dimension of between about .5 mm and about 3 mm.  

10. 	The apparatus of claim 8, wherein the micro-channels have a substantially circular cross-sectional shape.  

11. 	The apparatus of claim 8, wherein the micro-channels have a substantially rectangular cross-sectional shape.

12. 	The apparatus of claim 1, wherein the 

27. 	An apparatus, comprising: 
a rotary fixture including a coolant inlet and a coolant outlet; and 
a plurality of wedge-shaped neutron-producing segments forming a circular surface, 
each neutron-producing segment of the plurality of neutron-producing segments removably coupled to the rotary fixture, 
each neutron-producing segment of the plurality of neutron-producing segments comprising: 
a substrate having a coolant channel circuit comprising a plurality of radially-oriented linear channels and a periphery region at an outer circumferential edge of the substrate defined therein, the coolant channel circuit in fluid communication with the coolant inlet and the coolant outlet, wherein the coolant channel circuit is arranged to facilitate coolant to flow radially outward through the channels into the periphery region and from the periphery region radially inward through the channels to the coolant outlet; and 
a solid neutron source layer, disposed on a surface of the substrate, wherein a thickness of the solid neutron source layer is between about 0.01 mm and about 3 mm.  

28. 	The apparatus of claim 27, wherein the 

Election/Restrictions
5.	This application is in condition for allowance except for the presence of claims 4 and 17 directed to a species non-elected without traverse and claims 19-24 directed to an invention non-elected without traverse.  Accordingly, claims 4, 17, and 19-24 have been cancelled.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M DAVIS/Primary Examiner, Art Unit 3646